Mr. Justice Baldwin delivered the opinion of the court. The important, and practically the only, question in this case is whether the court below was by the evidence justified in denying appellant’s contention that she was the common law wife of appellee, and in holding that the relations between them were meretricious instead of marital. We shall not discuss at length the evidence in the case. The alleged agreement, to which appellant testified, is so explicit and precise,—so free from any possible legal criticism because of any deficiency or imperfection in it as to itself raise serious doubts whether any such occurrence took place. The appellee expressly denies it. If the story is untrue, he is the one person who could deny it, for none beside these two were present. Moreover, the reason given by appellant for allowing the alleged marriage to be kept secret does not seem adequate. If that reason existed she could probably have offered some evidence of it other than her unsupported word. In any event, it does not appear that the alleged private marital agreement altered appellant’s situation any in any public way. Whatever their relations to the public and to each other were previously, they continued to be. Public policy in this State, as evidenced by the opinions of our courts,' as well as by legislation, is opposed to common law marriages. In 1905, the State legislature of Illinois, in the interest of public morals, prohibited common law marriages after that date. It has long been the law that, where the relation between a man and a woman living together is illicit in its commencement, it is presumed to so continue until a changed relation is proved. Without proof of a subsequent actual marriage, such marriage will not be presumed from continued cohabitation and reputation of the relation between them, which was of illicit origin. Cartwright v. McGown, 121 Ill. 388. Nor will the law or public policy permit the converting of meretricious relations into the sacred relation of husband and wife. In re Estate of Maher, 204 Ill. 31. In this case we are satisfied, from a careful consideration of all the evidence, that appellant deliberately assumed meretricious relations with appellee, and that there is an utter failure to establish any changed relationship, or actual marriage between the parties. We tbiulr it clear, therefore, that the court below was right in entering a decree dismissing the appellant’s bill for want of equity. The decree is, therefore, affirmed. Affirmed.